Counsel for appellant in brief on this application, state their agreement with the rules of law announced in the opinion upon the meritorious question presented on the appeal. But counsel most earnestly insist the court is in error in stating that the trial court correctly observed the demurrer was addressed to "the bill as a whole," and attention is directed to the following language of the demurrer: "And these demurrers are addressed to different aspects of the bill and each paragraph of the bill of complaint." It is argued the "court has completely overlooked" this language. But the court in the ruling complained of had in mind these words, which had been read and not overlooked. In the comparatively recent case, of First Nat. Bank of Birmingham, v. Bonner, 243 Ala. 597,11 So.2d 348, 349, the demurrer to the bill was addressed to the amended bill "and to each and every aspect thereof separately and severally." The court below declined to modify its decree so as to rule on the demurrer to each aspect of the bill, and this court, on appeal, in answer to like argument as presented in the instant case, observed:
"Our view is that there was no error on the part of the court in holding that the demurrer was in effect to the bill as a whole. Franklin v. Nunnelley, 242 Ala. 87, 5 So.2d 99; American-Traders' Nat. Bank v. Henderson, 222 Ala. 426,133 So. 36; First National Bank [of Birmingham] v. Forman, 230 Ala. 185,160 So. 109; Oden v. King, 216 Ala. 504, 113 So. 609, 54 A.L.R. 1413; National Union Fire Ins. Co. v. Lassetter, 224. Ala. 649, 141 So. 645; Wood v. Estes, 224 Ala. 140,139 So. 331; First National Bank [of Birmingham] v. De Jernett,229 Ala. 564, 159 So. 73.
"If the respondent wishes to test the sufficiency of an aspect of the bill separately, the demurrer should be addressed to that aspect sufficiently described, and point out specifically the defects in the allegations with respect to it."
The ruling in Franklin v. Nunnelley, 242 Ala. 87, 5 So.2d 99, is to like effect. The authorities are numerous to the effect that a demurrer addressed to a bill and "to each paragraph thereof, separately and severally," is a demurrer to the bill as a whole. American-Traders' Nat. Bank v. Henderson, 222 Ala. 426,133 So. 36, 37; *Page 652 
Oden v. King, 216 Ala. 504, 113 So. 609, 54 A.L.R. 1413.
As we observed in the Bonner case, supra, the demurrer should be addressed to that aspect sufficiently described, and point out specifically the defects in respect to the allegations with reference to that particular aspect.
Our ruling, therefore, was not, as assumed by counsel, the result of any oversight, but was made in view of the uniform ruling in regard to this particular question.
We forego further discussion, but considered this response appropriate out of deference to the earnest insistence of counsel. It results the application is due to be denied.
Application overruled.